Case: 3:19-cv-00337-TMR-SLO Doc #: 34 Filed: 06/17/20 Page: 1 of 3 PAGEID #: 505




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

TWIST AERO, LLC,                       :        Case No. 3:19-cv-337
                                       :
            Plaintiff,                 :        Judge Thomas M. Rose
                                       :
v.                                     :
                                       :
B GSE GROUP, LLC,                      :
                                       :
            Defendant.                 :
______________________________________________________________________________

     ENTRY AND ORDER DENYING MOTION TO STRIKE OBJECTIONS (DOC.
    30); GRANTING CROSS-MOTION TO FILE OBJECTIONS ONE DAY OUT OF
    TIME (DOC. 31); ADOPTING, IN PART, REPORT AND RECOMMENDATIONS
     (DOC. 27); DENYING DEFENDANT’S MOTION TO DISMISS FOR LACK OF
   JURISDICTION (WITHIN DOC. 17); AND, RECOMMITTING THE MATTER TO
      THE MAGISTRATE JUDGE REGARDING DEFENDANT’S ALTERNATIVE
     MOTION TO TRANSFER VENUE TO THE U.S. DISTRICT COURT FOR THE
          WESTERN DISTRICT OF NORTH CAROLINA (WITHIN DOC. 17)
______________________________________________________________________________

       This case is before the Court on a few items. Defendant B GSE Group, LLC (“B GSE

Group”) filed a “Motion to Strike Plaintiff’s Untimely Objections to Magistrate Judge’s Report

and Recommendations” (within Doc. 30) (the “Motion to Strike”). The Motion to Strike asks the

Court to strike the “Objections to Magistrate’s Report and Recommendations” (Doc. 29) (the

“Objections”) filed by Plaintiff Twist Aero, LLC (“Twist Aero”). Twist Aero filed a related

“Cross-Motion to File Plaintiff Twist Aero, LLC’s Objections to Magistrate’s Report and

Recommendations One Day Out of Time” (Doc. 31) (the “Cross-Motion”). The parties have

briefed the Motion to Strike and Cross-Motion, and those motions are ripe for review. (See Docs.

30, 31, 32, 33.)

       The Court DENIES the Motion to Strike (Doc. 30) and GRANTS the Cross-Motion (Doc.

31). The Court finds that Twist Aero failed to act because of excusable neglect and there is good

                                               1
Case: 3:19-cv-00337-TMR-SLO Doc #: 34 Filed: 06/17/20 Page: 2 of 3 PAGEID #: 506




cause to allow an extension of time of one day for Twist Aero’s filing of the Objections due to the

particular circumstances presented. Fed. R. Civ. P. 6(b)(1)(B).

         Also before the Court is Twist Aero’s Objections (Doc. 29) to the Magistrate Judge’s

Report and Recommendations (Doc. 27) (the “Report”). B GSE Group filed a response to Twist

Aero’s Objections. (Doc. 30.) The Report makes a few recommendations: (1) B GSE Group’s

Motion for Judgment Dismissing Complaint For Lack of Jurisdiction (within Doc. 17) be denied;

(2) B GSE Group’s Alternative Motion to Transfer Venue to the U.S. District Court for the Western

District of North Carolina (within Doc. 17) be granted; (3) the case be transferred to the U.S.

District Court for the Western District of North Carolina, Charlotte Division; and (4) the case be

terminated on the docket of this Court. (Doc. 27 at PAGEID # 334.)

         Neither party objected to the Report’s first recommendation, i.e., that B GSE Group’s

Motion for Judgment Dismissing Complaint For Lack of Jurisdiction (within Doc. 17) be denied.1

The Court has reviewed the Report and the record in this case. The Court ADOPTS the Report

(Doc. 27) with respect to its analysis and recommendation concerning B GSE Group’s Motion for

Judgment Dismissing Complaint For Lack of Jurisdiction. Accordingly, the Court DENIES B

GSE Group’s Motion for Judgment Dismissing Complaint for Lack of Jurisdiction.

         However, since the time that the Magistrate Judge issued the Report on April 22, 2020, B

GSE Group filed a motion to stay in the North Carolina case referenced in the Report. (See Doc.

27 at PAGEID # 333-34; Doc. 29 at PAGEID # 336; Doc. 20 in Case No. 3:19-cv-583 pending in

the Western District of North Carolina (motion to stay pending reexamination proceedings filed

by B GSE Group on April 24, 2020).) The Court recommits the matter to Judge Ovington for



1
 Additionally, neither party objected to the Magistrate Judge’s analysis that the U.S. District Court for the Western
District of North Carolina could exercise original jurisdiction over the case, would have personal jurisdiction of B
GSE Group, and would be a proper venue. (Doc. 27 at PAGEID # 332.)

                                                          2
Case: 3:19-cv-00337-TMR-SLO Doc #: 34 Filed: 06/17/20 Page: 3 of 3 PAGEID #: 507




further consideration of B GSE Group’s Alternative Motion to Transfer Venue to the U.S. District

Court for the Western District of North Carolina (Doc. 17) and to issue a supplemental report and

recommendation concerning that motion in light of these circumstances and their impact, if any,

on her analysis and recommendations concerning that motion. 28 U.S.C. § 636(b)(1) (upon

receiving a magistrate judge’s report and recommendations, among other things, a district court

judge may “receive further evidence or recommit the matter to the magistrate judge with

instructions”); see also Fed. R. Civ. P. 72.

       Therefore, for the reasons set forth above, the Court rules as follows:

       1.      Defendant B GSE Group, LLC’s Motion to Strike Plaintiff’s Untimely
               Objections to Magistrate Judge’s Report and Recommendation (Doc. 30) is
               DENIED.

       2.      Plaintiff Twist Aero, LLC’s Cross-Motion to File Objections to
               Magistrate’s Report and Recommendations One Day Out of Time (Doc. 31)
               is GRANTED.

       3.      The Report and Recommendations (Doc. 27) is ADOPTED, in part.
               Specifically, the Court adopts the Report and Recommendations except
               with respect to Section IV of its analysis concerning Defendant B GSE
               Group, LLC’s Alternative Motion to Transfer Venue to the U.S. District
               Court for the Western District of North Carolina and its recommendations—
               items 2, 3, and 4 on PAGEID # 334—concerning that alternative motion.

       4.      Defendant B GSE Group, LLC’s Motion for Judgment Dismissing
               Complaint for Lack of Jurisdiction (within Doc. 17) is DENIED.

       5.      The matter is recommitted to the Magistrate Judge for further consideration
               and to issue a supplemental report and recommendations concerning
               Defendant B GSE Group, LLC’s Alternative Motion to Transfer Venue to
               the U.S. District Court for the Western District of North Carolina (within
               Doc. 17).

       DONE and ORDERED in Dayton, Ohio, this Tuesday, June 16, 2020.

                                                             s/Thomas M. Rose
                                                      ________________________________
                                                            THOMAS M. ROSE
                                                       UNITED STATES DISTRICT JUDGE


                                                3
